DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/22 has been entered.
 
Response to Arguments
Applicant’s arguments, see the claim amendments filed 4/28/22, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han, US 6,821,877, in view of Cheng et al., US 2018/0033745, and Walker et al., US 6,534,863.
Regarding claim 1, Han (figures 2A-C) teaches a method of forming a semiconductor device, comprising:
providing a device substrate containing the semiconductor device, the device substrate including a semiconductor material (column 1, lines 20-21);
forming an active component extending into the semiconductor material (column 1, lines 20-21 wherein the semiconductor device is an active component);
forming an interconnect region (column 1, line 19) on the semiconductor material including forming a top metal layer 21 in the interconnect region (figure 2A);
forming a protective dielectric layer 22a/22b on the top metal layer 21 (figure 2A);
heating 31 the semiconductor device in a sintering operation (column 3, lines 31- 34) while the protective dielectric layer covers the top metal layer (figure 2B); and
after the sintering operation, removing the protective dielectric layer 22a/22b from a bond pad 21 opening 41 in the protective dielectric layer 22a/22b to expose a portion of the top metal layer 21 (figure 2C).
Though Han fails to teach the protective dielectric layer being at least 1 micron thick it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the thickness through routine experimentation (MPEP 2144.05).
Han fails to teach forming a bond pad cap on the top metal layer in the bond pad opening.
Cheng teaches a bond pad cap 350 on the top metal layer 330 in the bond pad opening.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the bond pad cap of Cheng in the invention of Han because Cheng (column 7, lines teaches it improves adhesion and prevents diffusion between the bump and the RDL (sic top metal layer).
Han, which teaches the top metal layer on top of the interconnect region, fails to teach the first surface of the top metal layer disposed in the interconnect region and the second surface of the top metal layer disposed on a plane formed by atop surface of the interconnect region.
Walker (figure 3A) teaches the first surface of the top metal layer 27 disposed in the interconnect region 25 and the second surface of the top metal layer 27 disposed on a plane formed by atop surface of the interconnect region 25.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the structure of Walker in the invention of Han because Walker teaches a known equivalent, alternative structure.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950). The inventive step of sintering a top metal layer is equally useful whether the top metal layer is on top of the interconnect region or inside the surface of the interconnect region.
With respect to claim 2, though Han fails to teach the sintering operation has a sinter thermal profile sufficient to passivate the active component, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the sintering operation through routine experimentation (MPEP 2144.05).
As to claim 3, Han fails to teach the sinter thermal profile includes heating the semiconductor device to a sinter temperature for a sinter time, wherein a product of the sinter time, in minutes, and an Arrhenius factor of the sinter temperature is greater than 0.0027 minutes, the Arrhenius factor of the sinter temperature being determined by the expression:
Arrhenius factor = exp(-Ea/(kx (375+Ts))); where:
exp is the exponential function; gq = 1.6xl0? coulombs;
Ea = 0.8 xlO"!? joules, corresponding to 0.5 electron volts; k= 1.38 x 10°79 joules/°C; and
Ts is the sinter temperature in °C.
It would have been obvious to one ordinary skill in the art at the time of the invention to optimize the sinter thermal profile through routine experimentation (MPEP 2144.05).
In re claims 4-5, Han (column 3, lines 41-43) teaches the sinter thermal profile includes heating the semiconductor device to a sinter temperature of at least 400 °C for a sinter time of at least 15 minutes (claim 4); the sinter thermal profile includes heating the semiconductor device to a sinter temperature of at least 350 °C for a sinter time of at least 30 minutes (claim 5);
Concerning claim 6, Han (column 3, lines 41-43) teaches the sinter thermal profile includes heating the semiconductor device to a sinter temperature of at least 300 °C, but though Han fails to teach for a sinter time of at least 68 minutes it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the sinter time through routine experimentation (MPEP 2144.05).
Pertaining to claim 7, Han (column 3, lines 41-43) teaches the sinter thermal profile includes heating the semiconductor device to a sinter temperature of at least 250 °C, but though Han fails to teach for a sinter time of at least 180 minutes it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the sinter time through routine experimentation (MPEP 2144.05).
In claim 8, Han (column 3, lines 41-43) teaches the sinter thermal profile includes heating the semiconductor device to a sinter temperature of at least 200 °C, but though
Han fails to teach for a sinter time of at least 575 minutes it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the sinter time through routine experimentation (MPEP 2144.05).
Regarding claim 9, Han (figure 2B) teaches forming the protective dielectric layer includes forming a first sublayer 22a over the top metal layer 21, and includes forming a second sublayer 22b on the first sublayer 22a.
With respect to claim 10, though Han, which teaches an oxide 22a and nitride 22b (Column 3, lines 29-30), fails to teach the first sublayer includes silicon oxynitride and the second sublayer includes silicon dioxide, it would have been obvious to one of ordinary skill in the art at the time of the invention to use silicon oxynitride and silicon dioxide in the invention of Han because they are conventionally known and used protective dielectric layer materials similar to the oxide and nitride of Han. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 11, though Han fails to teach forming the protective dielectric layer includes forming an etch stop sublayer over the top metal layer 21, and forming the first sublayer 22a on the etch stop sublayer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use an etch stop sublayer in the invention of Han because etch stop sublayers is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 12, though Cheng fails to teach forming the bond pad cap 350 includes forming a cap metal layer over the protective dielectric layer and on the top metal layer in the bond pad opening, and removing the cap metal layer from over the protective dielectric layer outside the bond pad openings, It would have been obvious to one of ordinary skill in the art at the time of the invention to use this method in the invention of Cheng because it is a conventionally known and used method of depositing a bond pad cap. The use of conventional processes to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 13, Cheng teaches forming the cap metal layer includes forming a barrier sublayer (column 7, 28-30) on the top metal layer 330, the barrier sublayer including a material (column 7, 39-41) selected from the group consisting of titanium, tantalum, tungsten, titanium nitride, and tantalum nitride.
Pertaining to claim 14, Cheng teaches forming the cap metal layer 350 includes forming an intermediate sublayer (seed layer:column 7, lines 30-32) over the top metal layer, but though Cheng fails to teach the intermediate sublayer including a material selected from the group consisting of nickel and palladium it would have been obvious to one of ordinary skill in the art at the time of the invention to use nickel or palladium as the seed layer in the invention of Han because both are conventionally known and used seed layers. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 15, Cheng teaches forming the cap metal layer 350 includes forming a bonding sublayer (seed layer:column 7, lines 30-32), the bonding sublayer including a material selected from the group consisting of aluminum, platinum, and gold.
Regarding claim 16, though Cheng fails to teach removing the cap metal layer from over the protective dielectric layer includes removing the cap metal layer using a chemical mechanical polish (CMP) process, it would have been obvious to one of ordinary skill in the art at the time of the invention to use CMP in the invention of Cheng because CMP is conventionally known and used. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han, US 6,821,877, and Cheng et al., US 2018/0033745, and further in view of Shim et al., US 9,202,793.
With respect to claim 17, Han fails to teach heating the semiconductor device after forming the bond pad cap in a post-bake operation having a post-bake thermal profile that is less than the sinter thermal profile applied in the sintering operation.
Shim (column 5, lines 5-9) teaches forming a bond pad cap and heating (Shim calls it curing) the semiconductor device after forming the bond pad cap in a post-bake operation having a post-bake thermal profile that is less than the sinter thermal profile applied in the sintering operation (it inherently would be at a lower thermal profile than sintering).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han, US 6,821,877, in view of Shim et al., US 9,202,793, and Walker et al., US 6,534,863.
As to claim 18, Han teaches a method of forming a semiconductor device, comprising:
providing a device substrate containing the semiconductor device, the device substrate including a semiconductor material (column 1, lines 20-21);
forming an active component extending into a semiconductor material of a device substrate (column 1, lines 20-21 wherein the semiconductor device is an active component);
forming an interconnect region (column 1, line 19) on the semiconductor material, the interconnect region including a top metal layer (figure 2A);
forming a protective dielectric layer 22a/22b on the top metal layer 21 (figure 2A);
heating 31 the semiconductor device in a sintering operation (column 3, lines 31- 34) while the protective dielectric layer covers the top metal layer (figure 2B);
after the sintering operation, removing the protective dielectric layer 22a/22b from a bond pad 21 opening 41 in the protective dielectric layer 22a/22b to expose a portion of the top metal layer 21 (figure 2C).
Though Han fails to teach the protective dielectric layer being at least 1 micron thick it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the thickness through routine experimentation (MPEP 2144.05).
Han fails to teach forming a bond pad cap on the top metal layer in the bond pad opening; and heating the semiconductor device after forming the bond pad cap in a post- bake operation having a post-bake thermal profile that is less than the sinter thermal profile applied in the sintering operation, before forming a bond to the bond pad cap.
Shim (figure 5) teaches a bond pad cap 112 on the top metal layer 108 in the bond pad opening; and heating (column 5, lines 5-9:Shim calls it curing) the semiconductor device after forming the bond pad cap in a post-bake operation having a post-bake thermal profile that is less than the sinter thermal profile applied in the sintering operation (it inherently would be at a lower thermal profile than sintering).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the bond pad cap of Shim in the invention of Han because Shim (column 1, lines 38-40) teaches it improves adhesion and greater protection from the outside.
Han, which teaches the top metal layer on top of the interconnect region, fails to teach the first surface of the top metal layer disposed in the interconnect region and the second surface of the top metal layer disposed on a plane formed by atop surface of the interconnect region.
Walker (figure 3A) teaches the first surface of the top metal layer 27 disposed in the interconnect region 25 and the second surface of the top metal layer 27 disposed on a plane formed by atop surface of the interconnect region 25. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the structure of Walker in the invention of Han because Walker teaches a known equivalent, alternative structure.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950). The inventive step of sintering a top metal layer is equally useful whether the top metal layer is on top of the interconnect region or inside the surface of the interconnect region.
In re claim 19, though Han fails to teach the sintering operation has a sinter thermal profile sufficient to passivate the active component, it would have been obvious
Application/Control Number: 16/707,917 Page 12 Art Unit: 2891 to one ordinary skill in the art at the time of the invention to optimize the sintering operation through routine experimentation (MPEP 2144.05).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han, US 6,821,877, in view of Shim et al., US 9,202,793, and Owyang et al., US 4,505,029.
Concerning claim 20, Han teaches a method of forming a semiconductor device, comprising:
forming an active component extending into the semiconductor material of a device substrate (column 1, lines 20-21 wherein the semiconductor device is an active component);
forming an interconnect region (column 1, line 19) on the semiconductor material, the interconnect region including a top metal layer (figure 2A);
forming a protective dielectric layer 22a/22b on the top metal layer 21 (figure 2A);
heating 31 the semiconductor device in a sintering operation (column 3, lines 31- 34) while the protective dielectric layer covers the top metal layer (figure 2B);
after the sintering operation, removing the protective dielectric layer 22a/22b from a bond pad 21 opening 41 in the protective dielectric layer 22a/22b to expose a portion of the top metal layer 21 (figure 2C); and
heating the semiconductor device after forming the bond pad cap in a post- bake operation having a post-bake thermal profile (column 3, lines 31-34) that is less than the sinter thermal profile applied in the sintering operation (column 3, lines 41-45).
Though Han fails to teach the protective dielectric layer being at least 1 micron thick it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the thickness through routine experimentation (MPEP 2144.05).
Han fails to teach forming a bond pad cap on the top metal layer in the bond pad opening; and heating the semiconductor device after forming the bond pad cap in a post- bake operation having a post-bake thermal profile that is less than the sinter thermal profile applied in the sintering operation, before forming a bond to the bond pad cap.
Shim (figure 5) teaches a bond pad cap 112 on the top metal layer 108 in the bond pad opening; and heating (column 5, lines 5-9:Shim calls it curing) the semiconductor device after forming the bond pad cap in a post-bake operation having a post-bake thermal profile that is less than the sinter thermal profile applied in the sintering operation (it inherently would be at a lower thermal profile than sintering).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the bond pad cap of Shim in the invention of Han because Shim (column 1, lines 38-40) teaches it improves adhesion and greater protection from the outside.
Given that Han teaches the sintering operation has a sinter thermal profile sufficient to passivate the active component, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the sintering operation through routine experimentation (MPEP 2144.05).
Han fails to teach the sintering operation includes an ambient comprising at least one of nitrogen, hydrogen, argon, and helium.
Owyang (column 7, lines 44-46) teaches a sintering operation includes an ambient comprising at least one of nitrogen, hydrogen, argon, and helium.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the ambient of Owyang in the invention of Han because the use of an ambient is known to reduce oxidation and improve the contact resistance of the metals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7585759 teaches the top metal layer at the surface of the interconnect region.  US 2005/0184305, 2018/0076165, 2020/0290833, and 4505029 teach sintering in using ambient gas to prevent oxidation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        5/3/22